Citation Nr: 0532819	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder, to include mitral valve 
prolapse, claimed as a result of right knee surgery performed 
during service in April 1981.

2.  Entitlement to a disability evaluation in excess of 30 
percent for a right knee disability.

[The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in a separate 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981 and from May 1985 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.

The Board remanded this appeal in May 2003 to ensure adequate 
notification and secure additional records.  The requested 
development was conducted and the case was thereafter 
returned to the Board for appellate review.

The veteran has offered testimony on the new and material 
evidence issue at two hearings before the Board, which were 
conducted in September 2002 and August 2004.  He also offered 
testimony on the increased rating issue at the August 2004 
hearing before the Board.  In order to ensure that the 
designated Veterans Law Judges who conducted both hearings 
participate in making the final determination as to the new 
and material evidence issue, a panel of three Judges, 
including the Judges who conducted the hearings, has been 
assigned to review the appeal.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).

The veteran submitted an application for increased 
compensation based on individual unemployability (TDIU) 
directly to the Board in October 2005.  He asked the Board 
"to handle the information" and not to remand the case back 
to the RO.  However, as the RO has not yet had an opportunity 
to consider the TDIU issue, the Board cannot address the 
matter at this time.  Accordingly, the issue is referred to 
the RO for initial review.  Godfrey v. Brown, 7 Vet. App. 
398, 409 (1995).

The issue of entitlement to a disability evaluation in excess 
of 30 percent for a right knee disability will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in a separate 
remand, under a different docket number.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the issue being decided at this time.

2.  In October 1998, the Board denied a claim for service 
connection for a heart disorder, claimed as incurred as a 
result of right knee surgery performed during service in 
April 1981.  That decision was not appealed and the veteran 
did not request that it be reconsidered by the Board.

3.  Some of the evidence that has been associated with the 
file since October 1998 in regards to the veteran's petition 
to reopen his claim for service connection for mitral valve 
prolapse, claimed as incurred as a result of right knee 
surgery performed during service in April 1981, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of that claim.

4.  There is no competent evidence of a link between a 
current disease or disability of the heart, including mitral 
valve prolapse, and an incident of service.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied service 
connection for a heart disorder, claimed as incurred as a 
result of right knee surgery performed during service in 
April 1981, is final.  38 U.S.C.A. § 7103(a), 7104(a) (West 
1991); 38 C.F.R. § 20.1100(a) (2005).
 
2.  New and material evidence has been received since the 
October 1998 Board decision, and the claim for service 
connection for mitral valve prolapse, claimed as incurred as 
a result of right knee surgery performed during service in 
April 1981, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  A heart disorder, including mitral valve prolapse, was 
not incurred in or aggravated by service, nor was it 
proximately due to or the result of the surgery performed on 
the right knee during service in April 1981.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

With regard to element (1), above, the RO sent to the veteran 
a VCAA notice letter in June 2003.  That letter listed the 
correct issues and informed the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection, which is the ultimate benefit that the 
veteran seeks on appeal in regards to his claimed heart 
condition.  

The RO specifically notified the veteran of what was needed 
to substantiate his application to reopen by letter issued in 
January 2002, in response to his January 2001 application to 
reopen.  In that letter, the RO advised him that, because his 
service connection claim had been denied already by Board 
decision dated in October 1998, "[u]nless you have some new 
and material evidence to show a heart condition, and evidence 
relating it to your military service, there is no further 
action we can take."  In that letter, the RO also provided 
the regulatory definition of "new and material evidence" 
that was in effect at the time.

The RO again reminded the veteran of what was needed to 
substantiate his application to reopen in supplemental 
statements of the case (SSOCs) issued in January and May 
2004.  In both SSOCs, the RO explained to the veteran that 
the claim remained denied because he had not submitted new 
and material evidence that would warrant reopening of his 
claim.

Accordingly, any deficiency in the June 2003 VCAA letter's 
failure to advise the veteran of what was needed in order to 
have his service connection claim reopened was not 
prejudicial to the veteran, as VA did provide that 
notification in the January 2002 letter, as well as in the 
January and May 2004 SSOCs.

With regard to elements (2) and (3), the June 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him obtain evidence such as any relevant records held by 
any Federal or non Federal agency, and reminded him of his 
responsibility to provide any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

Finally, with respect to element (4), the June 2003 VCAA 
letter asked the veteran to "send us any additional 
information or evidence."  This language did not conform 
word by word to the fourth element set forth in Section 
3.159(b).  However, it nevertheless invited the veteran to 
send or identify any additional information or evidence, 
clearly putting him on notice to submit to VA any relevant 
evidence in his possession, thus causing no prejudice to him.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  In this case, VCAA notice was given after the 
initial decision.  However, delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  Here, the 
veteran had the opportunity to have his claim re-adjudicated 
after the notice, and opportunity to submit additional 
evidence and argument.

Thus, VA has provided him with the requisite notice, which 
means that he has been given "a meaningful opportunity to 
participate in the adjudication process."  Short Bear v. 
Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); 
Mayfield v. Nicholson.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).

This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on the claim.

A medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

For purposes of 38 U.S.C.A. § 5103A(d), the evidence of a 
link between current disability and service or service-
connected disability must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been scheduled for a VA medical 
examination in connection with his petition to reopen or his 
actual service connection claim because, as will be explained 
later in this decision, there is no competent evidence 
linking a current heart disorder to service.


There is no suggestion on the current record that there 
remains evidence that is pertinent to the veteran's 
application to reopen, or to his claim for service connection 
for a heart disorder, that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the veteran's 
application to reopen and his claim for service connection 
for a heart disorder.  The appeal of that matter is thus 
ready to be considered on the merits.

II.  Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for a heart 
disorder,
to include mitral valve prolapse, claimed as a result of 
right knee surgery
performed during service in April 1981

A.  Factual background

In April 1996, the veteran filed a claim for service 
connection for a heart murmur, which he believed he had 
developed while undergoing right knee surgery during service 
in April 1981.

By rating decision dated in August 1996, the RO denied 
service connection for a heart condition, after concluding 
that there was no competent evidence of a current disability 
that was related to the in-service right knee surgery.  The 
veteran appealed this decision to the Board.

In an October 1998 decision, the Board denied the veteran's 
service connection claim after finding that, because there 
was no competent evidence of a current disability and a nexus 
between the claimed disability and an in-service episode of 
arrhythmia, the claim was not well grounded.

The evidence that was of record as of October 1998 included 
the veteran's service medical records, which show that the 
veteran underwent an arthrotomy and partial medial 
meniscectomy between February and May 1980, as well as 
arthroscopic realignment of the patella, shaving of 
fibrillated articular cartilage, and solcum transfer of the 
pes anserinus tendons, in April 1981.  Service medical 
records dated in April and June 1981 confirm that the veteran 
had developed cardiac/sinus arrhythmia but they also indicate 
that it had resolved and that the veteran had been taken to 
the recovery room in good condition when the April 1981 
surgery was completed.  No heart disability is shown by the 
evidentiary record to have ever been diagnosed during 
service.

The evidence of record as of October 1998 also included an 
April 1982 VA medical examination report indicating that the 
veteran had given a history of possible heart trouble while 
under general anesthesia for a knee operation in 1981, but 
that there was "[n]o residual as far as he knows."  
Physical examination at that time revealed regular sinus 
rhythm at the rate of 66 per minute and no evidence of 
thrills, murmurs, or pericardial rub.  Peripheral pulses were 
normal in all extremities.  No heart disability was 
diagnosed.

The service medical records produced during the veteran's 
brief period of active military service in 1985, are devoid 
of objective evidence of the manifestation of a heart 
disability.  On the contrary, they reveal a negative clinical 
evaluation of the veteran's heart, and vascular system on 
physical examination in June 1985.

Also of record as of October 1998 was a medical record 
reflecting a 29-day admission in March-April 1995 to a VA 
medical facility for detoxification and rehabilitation 
related to continuous cocaine and alcohol dependency, with no 
specific cardiovascular complaints and a negative heart 
examination (regular rate and rhythm and S1 and S2 within 
normal limits). 

A July 1996 VA "diseases of the heart" examination report 
was also part of the evidence of record when the October 1998 
Board decision was rendered.  That report reveals denials of 
chest pain, heartburn, and dysphagia, and a claim by the 
veteran that sometimes his heart would skip.  The veteran 
reported that his mother had a history of a heart problem and 
denied taking any medications.  The examination of the heart 
was essentially negative and, again, no heart diagnosis was 
rendered.  The examiner noted that an electrocardiogram taken 
a couple of years back had been negative but that it would be 
retaken.

A VA electrocardiogram done in July 1996 was interpreted as 
abnormal on account of a nonspecific T-wave abnormality.  
That report also revealed a normal sinus rhythm.

Also of record as of October 1998 was the transcript of a 
hearing before the Board in July 1988.  At that hearing, the 
veteran essentially stated that he almost lost his life 
during the April 1981 right knee surgery.  He testified that 
his heart had reportedly stopped, and his pulse had gone to 
zero.  He asserted that this led to his current erratic 
breathing and occasional chest pain.  However, he denied any 
current treatment for the claimed heart condition.

In January 2001, the veteran petitioned VA to have his 
service connection claim reopened.  He stated at the time 
that he suffered from mitral valve prolapse, or a heart 
murmur, which he believed was due to his right knee surgery 
in April 1981.

In response to the January 2002 letter from the RO, the 
veteran submitted a statement, also in January 2002, 
essentially claiming that he simply believed that he 
currently had a heart condition that had been caused by 
negligence on the part of a military anesthesiologist.  He 
also stated shortly thereafter, in another handwritten 
statement, marked as received at the RO in March 2002, that 
"[t]here is no new evidence, so I hope the facts speaks 
[sic] for [themselves]."

In the March 2002 rating decision hereby on appeal, the RO 
denied the veteran's claim after concluding that it was not 
shown that the claimed mitral valve prolapse was secondary to 
the service-connected right knee disability, or causally 
related to service.

In support of his appeal, the veteran submitted the following 
statement from a VA dentist, dated in April 2002:

[The veteran] requests a statement 
regarding why he is pre-medicated for 
dental treatment and the consequences if 
not pre-medicated.  [The veteran] stated 
that this is in reference to a claim.

[The veteran] states [that] he has a 
heart murmur.  The American Heart 
Association recommends antibiotic 
prophylaxis prior to dental treatment for 
this condition.  If [the] patient did not 
take his pre-medication prior to dental 
treatment, it is possible he could 
develop sub acute bacterial endocarditis.

At the September 2002 hearing, the veteran restated his 
contentions that he had been diagnosed as having mitral valve 
prolapse sometime around April 1981, and that he was told by 
an Army physician after the surgery that "we almost lost 
you."  He contended that his body went into shock and his 
heart had stopped when administered the anesthetic.  He 
acknowledged his representative's statement to the effect 
that the record was still lacking evidence of a current 
disability, and a nexus between the claimed current 
disability and a service-connected disability, but stated 
that he could secure that information from his treating 
physician.

In a March 2003 statement, the veteran argued that, based on 
his reading of an article in the "American Medical Journal 
Association," titled "What is Mitral Regurgitation?," he 
believed that a heart aneurysm, or heart attack, could in all 
possibility cause a dysfunction in the mitral valve.

Among the VA outpatient medical records received since the RO 
denied the veteran's claim in March 2002 is a June 1999 
record reflecting a May 1999 visit to the cardiology clinic 
for follow up of mitral regurgitation (MR).  According to 
that record, there had been a finding, in October 1998, of 
trivial mitral regurgitation, with normal left ventricular 
(LV) function and "no mitral valve prolapse."  The veteran 
had been reassured and had been advised to come to the clinic 
only on a PRN basis (i.e., only as needed).  It was noted 
that the subscriber was "unsure why [the] patient is back in 
[the] clinic," since he was doing well, with no change in 
his symptoms.  The examination was essentially negative other 
than for a faint systolic murmur.  The impression was listed 
as follows:

IMP:  Trivial MR with normal LV function, 
no need for routine cardiac follow up, 
follow up PRN.

An October 1998 VA thallium test report, also associated with 
the file since the March 2002 rating decision, confirms a 
negative test, with an impression of normal perfusion.

A May 2002 VA mental health treatment record signed by a 
nurse practitioner and acknowledged by a staff psychiatrist 
records a history of mitral valve disorder and the following:

Assessment:  Mitral valve disorder (hx 
MVP and MI [myocardial infarction] s/p 
surgical sedation).

In his "Statement of Accredited Representative in Appealed 
Case" dated in July 2004, the veteran's representative 
asserted that there were now notes in the file from VA 
speaking of mitral valve prolapse as being secondary to a 
surgical procedure.  He then argued that while, on its face, 
this evidence "may not be sufficient to grant service 
connection ... it is certainly sufficient to afford the veteran 
a thorough medical evaluation."  He cited as authority the 
case of Charles v. Principi, 16 Vet. App. 370 (2002), and 
argued that in that case the Court held that when there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and service, 
but no competent evidence addressing the question of nexus, 
VA's duty to assist requires that VA obtain a medical nexus 
opinion.

At his August 2004 hearing, the veteran restated his 
contentions of record to the effect that he developed mitral 
valve prolapse as a result of the right knee surgery he 
underwent in April 1981.


B.  Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted on a presumptive basis if it 
is shown that a chronic disorder, such as a cardiovascular-
renal disease, was manifested to a degree of at least 10 
percent within one year from the date of the veteran's 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

At the time of the Board's 1998 decision, Board decisions 
were (as they are today) final on the date of the date 
stamped on the face of the decision, unless the Chairman of 
the Board ordered reconsideration of the decision.  
38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1998).  

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans.  In the present case, the October 1998 
Board decision, which the veteran did not appeal nor asked to 
be reconsidered, was the last final denial of the veteran's 
service connection claim.  Thus, the evidence to be reviewed 
for purposes of determining whether new and material evidence 
sufficient to reopen the claim has been received is the 
evidence that was associated with the record since October 
1998.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendments are not applicable to this case, as 
the veteran's application to reopen was received at the RO in 
January 2001.

For applications to reopen filed prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As discussed earlier in this decision, the Board denied the 
veteran's claim for service connection for a heart disability 
in October 1998, after concluding that there was no competent 
evidence demonstrating a current disability and a nexus 
between the claimed disability and his in-service episode of 
arrhythmia.

The evidence received since October 1998 includes multiple 
statements from the veteran essentially restating his 
historical contentions of record, which were of record as of 
October 1998.  That evidence is clearly cumulative.

The evidence received since October 1998 also includes the 
aforementioned VA medical record of June 1999, showing 
findings of trivial MR.  This evidence is not cumulative, 
because there was no earlier competent evidence of heart 
disease or an abnormality of the heart.  It is, thus, 
"new." It bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of that claim.

Accordingly, having received new and material evidence, the 
veteran's previously denied claim of entitlement to service 
connection for a heart disorder, to include mitral valve 
prolapse, claimed as incurred as a result of right knee 
surgery performed during service in April 1981, is reopened.

The Board must now determine, on the merits, whether 
entitlement to service connection for mitral valve prolapse, 
claimed as incurred as a result of right knee surgery 
performed during service in April 1981, is warranted.

The Board is considering this question in the first instance.  
The veteran is not prejudiced, however, because he has 
advanced argument, testified, and had the opportunity to 
submit evidence on the merits during the course of the 
appeal.  Curry v. Brown, 7 Vet. App. 59 (1994); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records fail to document the 
significant complications that he has reported.  They also 
fail to show findings of mitral valve prolapse or any 
specific heart disease or disorder.  The only notation as to 
any heart-related problems arising during or after the April 
1981 surgery is the previously cited service medical records 
of April and June 1981 reporting an episode of cardiac/sinus 
arrhythmia contemporaneous with the surgery, which, however, 
resolved.  Moreover, that episode was never mentioned in the 
service medical records as having caused a chronic heart 
condition and no such diagnosis was ever rendered.

The criterion of an in-service event or injury is 
nevertheless met because the veteran did have an episode of 
cardiac arrhythmia in 1981.  

The report of trivial MR arguably provides competent evidence 
of a current disability.

There is, however, no competent evidence linking the current 
disability to any incident of service.  While the veteran has 
expressed the view that any current heart disease or disorder 
is the result of surgery during service, he is a lay person, 
and lacks the medical expertise to express a competent 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It has been argued that the May 2002 VA mental health 
treatment record provides competent evidence linking a 
current disability to service.  This assessment was rendered 
by a nurse practitioner and acknowledged by a psychiatrist, 
rather than by a cardiologist or other internal medicine 
specialist, and it was evidently based on the history 
provided by the veteran, rather than on a review of actual 
objective medical evidence.  Indeed, the psychiatric report 
is contrary to the medical record.  For instance, it reports 
that the veteran had a myocardial infarction when there is no 
documentation of such an event, and the negative diagnostic 
studies have actually ruled out the possibility of a 
myocardial infarction.  Similarly, medical records, including 
diagnostic studies, have not shown the mitral valve prolapse 
assessed in the psychiatric record.

An assessment based on an inaccurate history is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994); see Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative 
value").

Accordingly, the Board finds that the criterion of a nexus 
between the in-service incident in 1981 (or any other 
incident of service) and the claimed current disability is 
not met.

The Board notes parenthetically, that a dentist has also 
reported a hear murmur, but this was simply a restatement of 
history supplied by the veteran, and even if this could be 
viewed as competent evidence of a current disability, there 
is no evidence linking the murmur to service.

Additionally, because there is no competent evidence in the 
record demonstrating the manifestation of a cardiovascular 
disability to a degree of at least 10 percent within the one-
year period immediately following the veteran's separation 
from active military service, the Board is precluded from 
entertaining the possibility of a grant of presumptive 
service connection for any such condition.

In short, the preponderance of the evidence is against a 
finding that a heart disorder had its onset during service or 
is proximately due to or the result of the service-connected 
right knee disability.  In reaching the above conclusion, the 
Board has certainly considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder, to 
include mitral valve prolapse, claimed as incurred as a 
result of right knee surgery performed during service in 
April 1981, is reopened.

The claim of entitlement to service connection for a heart 
disorder, to include mitral valve prolapse, claimed as 
incurred as a result of right knee surgery performed during 
service in April 1981, is denied.


REMAND

According to the veteran's TDIU application postmarked in 
September 2005, he has been receiving outpatient treatment 
for his right knee disability at the VA Medical Center in 
Tuscaloosa, Alabama.  The most recent VA treatment records in 
the claims files are dated in December 2003.  Thus, as he has 
identified outstanding VA medical evidence, VA needs to 
attempt to obtain any outstanding records from the identified 
VA medical facility.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).

Additionally, insofar as the veteran's right knee disability 
is his only service-connected disability and he is alleging 
that it now renders him unemployable, he is evidently 
claiming worsening of that disability, which the record shows 
was last examined in July 2003.  Thus, it is the Board's 
opinion that VA should order that his service-connected right 
knee disability be re-examined.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should obtain records of 
VA outpatient treatment for the veteran's 
right knee disability at the Tuscaloosa, 
Alabama, VA Medical Center, between 
December 2003 and the present.

2.  Once the above records have been 
associated with the veteran's claims 
folders, the RO/AMC should schedule the 
veteran for an orthopedic examination of 
his right knee.  The RO/AMC should make 
available the claims folders to the 
examiner, and ask him/her to review the 
file contemporaneously with the 
examination and indicate in the report 
whether the requested review of the 
record was accomplished.

The examiner should report the ranges of 
extension and flexion in the right knee, 
in degrees.  The examiner should also 
indicate whether the service-connected 
right knee disability is currently 
productive of functional impairment of 
the right knee due to symptoms including 
pain, weakened movement, excess 
fatigability, and incoordination.  If so, 
a determination should be made in terms 
of the degrees of loss of range-of-motion 
due to these factors.  

The examiner should also report the 
presence and severity of any lateral 
instability or recurrent subluxation of 
the right knee.

3.  Thereafter, the RO/AMC should re-
adjudicate the claim for an increased 
rating.  If, upon re-adjudication, the 
benefit sought on appeal is not fully 
granted, the RO/AMC should issue a 
supplemental statement of the case.  The 
appeal should then be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




			
	Mark D. Hindin	Susan S. Toth
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
Lawrence M. Sullivan
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


